DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 06/29/2022.  Claims 1-30 are pending in this application and have been considered below.

3.	Applicant arguments regarding the rejection under 35 U.S.C. 103 as being unpatentable over Geng et al. (US 20190223043) in view of MOON et al. (US 20160094326) and further in view of Wei et al. (US 20100069083) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

	Applicant’s argument: The applied references, alone or in combination, fail to disclose or suggest at least, "wherein the first time period is based on a number of panels of the UE, the first time period is based on a number of beams that the UE monitors simultaneously, or the first time period is based on both;" and "transmitting, at a timing based on the first time period, an uplink signal to a network entity based on the determination of whether the one or more quality parameters of the one or more reference signals exceeds the quality threshold."

	Examiner’s response: The examiner respectfully disagrees with applicant’s argument above.  
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In figure 3 below, Moon shows mapping of the CSI-RS RE set if the number of CSI-RS ports is 8.  In paragraph 0006, Moon teaches “An antenna port is also a basic unit in which a reference signal (RS) is transmitted. Accordingly, a terminal estimates a channel with respect to each antenna port rather than a physical antenna element, and performs a channel state information (CSI) measurement and report based on the estimated channel. Different antenna port numbers are assigned to a cell-specific RS (CSR), a user equipment-specific RS (URS), and a CSI-RS, that is, LTE downlink reference signals. An object of the URS is to decode a physical downlink shared channel (PDSCH) by a terminal, and the URS is also called a demodulation RS (DMRS). Antenna port numbers for a CRS may be 0 to 3, antenna port numbers for a URS may be 7 to 14, and antenna port numbers for a CSI-RS may be 15 to 22. Mapping between antenna ports and a physical antenna element(s) is called antenna virtualization.”  

    PNG
    media_image1.png
    600
    399
    media_image1.png
    Greyscale

In paragraph 0019, Moon teaches “Mapping the CSI-RS antenna ports may include mapping 16 CSI-RS antenna ports to 8 REs which correspond to a sixth OFDM symbol and a seventh OFDM symbol of the first time slot and which are included in the first CSI-RS resource pool and 8 REs which correspond to a sixth OFDM symbol and a seventh OFDM symbol of the second time slot and which are included in the first CSI-RS resource pool and multiplexing the 16 CSI-RS antenna ports using time division multiplexing (TDM) and CDM.”  In paragraph 0118, Moon teaches “in FIG. 3, the CSI-RS antenna port Nos. 15 and 16 of a CSI-RS configuration No. 0 are mapped to the RE (9, 5) and RE (9, 6) of a first time slot; the CSI-RS antenna port Nos. 17 and 18 of the CSI-RS configuration No. 0 are mapped to the RE (3, 5) and RE (3, 6) of the first time slot; the CSI-RS antenna port Nos. 19 and 20 for the CSI-RS configuration No. 0 are mapped to the RE (8, 5) and RE (8, 6) of the first time slot; and the CSI-RS antenna port Nos. 21 and 22 for the CSI-RS configuration No. 0 are mapped to the RE (2, 5) and RE (2, 6) of the first time slot. That is, 8 CSI-RS antenna port Nos. 15 to 22 for each of the CSI-RS configuration Nos. 0-4 are mapped to 8 Res.”  
Thus, Moon in the same field of endeavor teaches wherein the first time period is based on a number of panels of the UE (in par 0118, Moon teaches “in FIG. 3, the CSI-RS antenna port Nos. 15 and 16 of a CSI-RS configuration No. 0 are mapped to the RE (9, 5) and RE (9, 6) of a first time slot; the CSI-RS antenna port Nos. 17 and 18 of the CSI-RS configuration No. 0 are mapped to the RE (3, 5) and RE (3, 6) of the first time slot; the CSI-RS antenna port Nos. 19 and 20 for the CSI-RS configuration No. 0 are mapped to the RE (8, 5) and RE (8, 6) of the first time slot”), the first time period is based on a number of beams that the UE monitors simultaneously, or the first time period is based on both.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the reference signal mapping method as taught by Moon to modify the reference signal transmission method of Geng in order to differentiate the CSI-RS antenna ports (par 0119) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 
On the other hand, if figure 3 below, Wei shows signals between a transmitting terminal, here a base station (BS) 310, and a user terminal, here a mobile station (MS) 320, both of which may operate in a burst mode, such as burst mode 220 (par 0021).  As shown in FIG. 3, the BS 310 may send one or more reference signals 311, which may be provided at a predetermined, periodic interval, labeled T_monitor. T_monitor may be measured in any unit of time, including frequency, and may be selected by the BS 310, the MS 320, by negotiation between both the BS 310 and MS 320, or based on system designs or communication protocols. T_monitor may be a fixed interval, or it may vary over time or based on other factors, such as channel quality, the terminals in communication, or the type of data communication (par 0021).  

    PNG
    media_image2.png
    400
    619
    media_image2.png
    Greyscale


In paragraphs 0022-0033, Wei teaches:

    PNG
    media_image3.png
    611
    437
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    854
    440
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    422
    435
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    680
    437
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    479
    439
    media_image7.png
    Greyscale

in paragraph 0010, Wei teaches “monitoring a communication channel between a first terminal and a second terminal, the communication channel being configured to provide wireless communications of more than two terminals; receiving over the communication channel at least one reference signal from a first terminal to a second terminal within a first time period, each reference signal being transmitted at a corresponding interval within the first time period and being configured to allow evaluation of a channel condition of the communication channel based on the at least one reference signal; and transmitting a responsive signal from the second terminal, the responsive signal being transmitted when a channel condition estimation of the communication channel exceeds a channel-condition threshold, the responsive signal being indicative of the second terminal being ready for a data transmission.
In paragraph 0011, Wei teaches “a first terminal, configured to receive at least one reference signal over a communication channel between the first terminal and a second terminal, within a first time period, each reference signal being received at a corresponding interval within the first time period; transmit a responsive signal from the first terminal to the second terminal, the responsive signal being transmitted when a channel condition estimation of the communication channel exceeds a channel condition threshold, the responsive signal being indicative of the user terminal being ready for a data transmission”.
As stated in the last office action, Geng and Moon disclose all of the subject matter as described above except for specifically teaching transmitting, at a timing based on the first time period, an uplink signal to a network entity based on the determination of whether the one or more quality parameters of the one or more reference signals exceeds the quality threshold.
However, Wei in the same field of endeavor teaches transmitting, at a timing based on the first time period, an uplink signal (see 312 in figure 3) to a network entity based on the determination of whether the one or more quality parameters of the one or more reference signals (see 311 in figure 3) exceeds the quality threshold (par 0010-0011, 0021-0033).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the reference signal transmission method as taught by Wei to modify the reference signal transmission method of Geng in order to provide wireless communications of more than two terminals (par 0008) and reduce the signaling cost for channel condition monitoring (par 0033) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results).
	Therefore, the combination of Geng, Moon and Wei, do teach "wherein the first time period is based on a number of panels of the UE, the first time period is based on a number of beams that the UE monitors simultaneously, or the first time period is based on both;" and "transmitting, at a timing based on the first time period, an uplink signal to a network entity based on the determination of whether the one or more quality parameters of the one or more reference signals exceeds the quality threshold."


4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-4, 6-7, 10-12, 19-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. (US 20190223043) (hereinafter Geng) in view of MOON et al. (US 20160094326) (hereinafter Moon) and further in view of Wei et al. (US 20100069083) (hereinafter Wei).

    PNG
    media_image8.png
    540
    506
    media_image8.png
    Greyscale

Regarding claims 1 and 19:
As shown in figures 1-21, Geng discloses an apparatus for wireless communication at a user equipment (UE) (200 in figure 2 and 210 in figure 14), comprising: 
a memory (214 in figure 14) configured to store instructions (par 0228); and 
one or more processors (211 in figure 14) communicatively coupled with the memory, wherein the one or more processors are configured to execute the instructions to (par 0228): 
establish a first time period to evaluate one or more quality parameters of one or more reference signals (par 0065); 
determine a quality parameter of a beam or a cell based on the one or more quality parameters of the one or more reference signals (par 0065, 0074-0077, 0139); and 
determine whether the one or more quality parameters of the one or more reference signals exceeds a quality threshold (par 0065, 0074-0077).
Geng discloses all of the subject matter as described above except for specifically teaching wherein the first time period is based on a number of panels of the UE, e the first time period is based on a number of beams that the UE monitors simultaneously, or the first time period is based on both; and transmitting, at a timing based on the first time period, an uplink signal to a network entity based on the determination of whether the one or more quality parameters of the one or more reference signals exceeds the quality threshold.
However, Moon in the same field of endeavor teaches wherein the first time period is based on a number of panels of the UE (in par 0118, Moon teaches “in FIG. 3, the CSI-RS antenna port Nos. 15 and 16 of a CSI-RS configuration No. 0 are mapped to the RE (9, 5) and RE (9, 6) of a first time slot; the CSI-RS antenna port Nos. 17 and 18 of the CSI-RS configuration No. 0 are mapped to the RE (3, 5) and RE (3, 6) of the first time slot; the CSI-RS antenna port Nos. 19 and 20 for the CSI-RS configuration No. 0 are mapped to the RE (8, 5) and RE (8, 6) of the first time slot”), the first time period is based on a number of beams that the UE monitors simultaneously, or the first time period is based on both.  

    PNG
    media_image1.png
    600
    399
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the reference signal mapping method as taught by Moon to modify the reference signal transmission method of Geng in order to differentiate the CSI-RS antenna ports (par 0119) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 
Geng and Moon disclose all of the subject matter as described above except for specifically teaching transmitting, at a timing based on the first time period, an uplink signal to a network entity based on the determination of whether the one or more quality parameters of the one or more reference signals exceeds the quality threshold.
However, Wei in the same field of endeavor teaches transmitting, at a timing based on the first time period, an uplink signal (see 312 in figure 3) to a network entity based on the determination of whether the one or more quality parameters of the one or more reference signals (see 311 in figure 3) exceeds the quality threshold (par 0010-0011, 0021-0033).  

    PNG
    media_image2.png
    400
    619
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the reference signal transmission method as taught by Wei to modify the reference signal transmission method of Geng in order to provide wireless communications of more than two terminals (par 0008) and reduce the signaling cost for channel condition monitoring (par 0033) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 2 and 20:
Geng further discloses wherein the one or more reference signals correspond to at least one of a synchronization signal block (SSB), channel state information reference signal (CSI-RS) (par 0005, 0113), discovery reference signal (DRS), tracking reference signal (TRS) and demodulation reference signal (DMRS).

Regarding claims 3 and 21:
Geng further discloses performing an evaluation for one or more combinations of a serving cell measurement, neighbor cell measurement, radio link monitoring (RLM) (par 0076), beam failure detection (BFD), and candidate beam detection (CBD).

Regarding claims 4 and 22:
Geng further discloses transmitting an indication of at least one of the number of panels of the UE or the number of beams that the UE monitors simultaneously to a network entity (at the same time interpreted to be simultaneously.  See par 0139) (par 0065, 0074-0077, 0139).  

Regarding claims 6 and 24:
Geng further discloses wherein the one or more parameters are configured by a network entity based on the number of panels of the UE or the number of beams that the UE monitors simultaneously (at the same time interpreted to be simultaneously.  See par 0139) (par 0065, 0074-0077, 0139); and wherein the first time period depends on the network configured parameter (par 0065, 0074-0077).  

Regarding claim 7:
Geng and Moon disclose all of the subject matter as described above except for specifically teaching wherein transmitting, at a timing based on the first time period, the uplink signal to a network entity comprises transmitting the uplink signal to the network entity at the timing based on the determination that the one or more quality parameters of the one or more reference signals exceeds the quality threshold.
However, Wei in the same field of endeavor teaches wherein transmitting, at a timing based on the first time period, the uplink signal (see 312 in figure 3) to a network entity (see base station 310 in figure 3) comprises transmitting the uplink signal (see 311 in figure 3) to the network entity at the timing based on the determination that the one or more quality parameters of the one or more reference signals (see 311 in figure 3) exceeds the quality threshold (par 0010-0011, 0021-0033).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the reference signal transmission method as taught by Wei to modify the reference signal transmission method of Geng in order to provide wireless communications of more than two terminals (par 0008) and reduce the signaling cost for channel condition monitoring (par 0033) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 10:
Geng further discloses 
generating at least one of one or more failure indications or one or more out-of- synchronization indications based on the determination that the one or more quality parameters of the one or more reference signals exceeds the quality threshold (par 0076-0077, 0179); 
determining whether the at least one of the one or more failure indications (par 0076-0077, 0179) or the one or more out-of-synchronization indications exceed a failure threshold; 
establishing a radio link failure (RLF) based on the determination that the at least one of the one or more failure indications (par 0076-0077, 0179) or the one or more out-of-synchronization indications exceed the failure threshold; and 
detecting a new cell in response to establishing the RLF (par 0076-0077, 0179).  

Regarding claim 11:
Geng further discloses transmitting (see figure 5) a quality report to a network entity based on the determination that the one or more quality parameters of the one or more reference signals fails to exceed the quality threshold (par 0065, 0074-0077).  
Geng discloses all of the subject matter as described above except for specifically teaching wherein transmitting, at the timing based on the first time period, the uplink signal to the network entity.
However, Wei in the same field of endeavor teaches wherein transmitting, at a timing based on the first time period, the uplink signal (see 312 in figure 3) to a network entity (see base station 310 in figure 3).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the reference signal transmission method as taught by Wei to modify the reference signal transmission method of Geng in order to provide wireless communications of more than two terminals (par 0008) and reduce the signaling cost for channel condition monitoring (par 0033) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 12:
Geng further discloses receiving the one or more reference signals from the network entity (par 0065, 0074-0077).

Regarding claim 25:
Geng further discloses transmitting an uplink signal to a network entity based on the determination that the one or more quality parameters of the one or more reference signals exceeds the quality threshold (par 0065, 0074-0077).


8.	Claims 13-17 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Geng in view of MOON.

Regarding claims 13 and 27:
As shown in figures 1-21, Geng discloses an apparatus for wireless communication at a network entity (see figure 2), comprising: 
a memory (33 figure 20) configured to store instructions; and 
one or more processors (32 figure 20) communicatively coupled with the memory (33 figure 20), wherein the one or more processors are configured to execute the instructions to (par 0339): 
transmit one or more reference signals to a user equipment (UE) (see step 1002 in figure 5); 
determine a number of panels of the UE or a number of beams that the UE monitors simultaneously during communications with the network entity based on one or more quality parameters of the one or more reference signals (at the same time interpreted to be simultaneously.  See par 0139) (par 0065, 0074-0077, 0139); and 
receive an uplink signal from a UE at a timing (par 0065, 0074-0077, 0139).  
Geng discloses all of the subject matter as described above except for specifically teaching wherein the timing is based on the number of panels of the UE, or the timing is based on the number of beams that the UE monitors simultaneously during communications with the network entity.
However, Moon in the same field of endeavor wherein the timing is based on the number of panels of the UE (in par 0118, Moon teaches “in FIG. 3, the CSI-RS antenna port Nos. 15 and 16 of a CSI-RS configuration No. 0 are mapped to the RE (9, 5) and RE (9, 6) of a first time slot; the CSI-RS antenna port Nos. 17 and 18 of the CSI-RS configuration No. 0 are mapped to the RE (3, 5) and RE (3, 6) of the first time slot; the CSI-RS antenna port Nos. 19 and 20 for the CSI-RS configuration No. 0 are mapped to the RE (8, 5) and RE (8, 6) of the first time slot”), or the timing is based on the number of beams that the UE monitors simultaneously during communications with the network entity.  

    PNG
    media_image1.png
    600
    399
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the reference signal mapping method as taught by Moon to modify the reference signal transmission method of Geng in order to differentiate the CSI-RS antenna ports (par 0119) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 14:
Geng further discloses receiving a feedback signal from the UE in response to transmitting the one or more reference signals, wherein the feedback signal includes the one or more quality parameters of the one or more reference signals (par 0292).  

Regarding claims 15 and 28:
wherein the one or more reference signals correspond to at least one of a synchronization signal block (SSB), channel state information reference signal (CSI-RS) (par 0005, 0113), discovery reference signal (DRS), tracking reference signal (TRS) and demodulation reference signal (DMRS).

Regarding claims 16 and 29:
Geng further discloses wherein the number of panels for monitoring the one or more reference signals is less than or equal to an actual number of UE panels, and wherein the actual number of UE panels has been previously reported by the UE (par 0261, 0278).

Regarding claims 17 and 30:
Geng further discloses wherein the number of beams for simultaneously monitoring reference signals is less than or equal to an actual number of beams that that UE can use to simultaneously monitor the one or more reference signals (par 0074-0077).

9.	Claims 5, 8-9, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Geng in view of Moon and further in view of Wei as applied to claims 1, 4, 7, 22 and 19 above and further in view of YOU et al. (US 20190253291) (hereinafter You).

	Regarding claims 5, 8, 23 and 26:
Geng discloses all of the subject matter as described above except for specifically teaching wherein UE indicates through one or more combinations of Physical Random Access Channel (PRACH), Physical Uplink Shared Channel (PUSCH) and Physical Uplink Control Channel (PUCCH).
However, You in the same field of endeavor teaches wherein UE indicates through one or more combinations of Physical Random Access Channel (PRACH), Physical Uplink Shared Channel (PUSCH) and Physical Uplink Control Channel (PUCCH) (par 0049).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the physical uplink control channel (PUCCH) as taught by You to modify the system and method of Geng in order to carry uplink control information (UCI), a set of time-frequency resources or REs carrying uplink data and a set of time-frequency resources or REs carrying random access signals (par 0050) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 
	

	Regarding claim 9:
Geng discloses all of the subject matter as described above except for specifically teaching wherein the first time period corresponds to a number of non-quasi-co-located (non-QCL) reference signals that the UE monitors simultaneously.
However, You in the same field of endeavor teaches wherein the first time period corresponds to a number of non-quasi-co-located (non-QCL) reference signals that the UE monitors simultaneously (par 0108).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the non-quasi co-located  (NQC) antenna port as taught by You to modify the system and method of Geng in order to perform independent processing for each NQC antenna with respect to timing acquisition and tracking, frequency offset estimation and compensation, and delay estimation and Doppler estimation (par 0108) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


10.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Geng in view of Moon and applied to claim 13 above and further in view of YOU.

	Regarding claim 18:
Geng and Moon disclose all of the subject matter as described above except for specifically teaching wherein the uplink signal corresponds to one or more of Physical Random Access Channel (PRACH), Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control Channel (PUCCH).
However, You in the same field of endeavor teaches wherein the uplink signal corresponds to one or more of Physical Random Access Channel (PRACH), Physical Uplink Shared Channel (PUSCH) or Physical Uplink Control Channel (PUCCH) (par 0049).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the physical uplink control channel (PUCCH) as taught by You to modify the system and method of Geng in order to carry uplink control information (UCI), a set of time-frequency resources or REs carrying uplink data and a set of time-frequency resources or REs carrying random access signals (par 0050) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/Primary Examiner, Art Unit 2631